Citation Nr: 1027894	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  02-08 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include aortic aneurysm, heart damage, pericarditis, and 
residuals of penicillin reaction.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel











INTRODUCTION

The Veteran served on active duty from June 1956 to January 1957.  
He also appears to have unverified active duty service from July 
1952 to June 1956.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This case was brought before the Board in November 2008, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim.  The requested development having been 
completed, the case is once again before the Board for appellate 
consideration of the issue on appeal.

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A chronic heart disorder, to include aortic aneurysm, heart 
damage, pericarditis, and residuals of penicillin reaction, was 
not manifested in active service or within one year of service 
discharge, and any current heart disorder is not otherwise 
etiologically related to such service.


CONCLUSION OF LAW

A chronic heart disorder was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a) (West 2002).   38 C.F.R. § 3.159 (2009).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).

In the instant case, the Veteran received proper notification 
through an April 2008 VCAA notice letter.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the RO's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the RO); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  This letter advised the 
Veteran what information and evidence was needed to substantiate 
the claim decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and argument 
concerning the claimed condition and enough information for the 
RO to request records from the sources identified by the Veteran.  
He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  The April 2008 
letter also included notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, records 
like medical records, employment records, and records from other 
Federal agencies.  Accordingly, the duty to notify the Veteran 
was satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

The RO has taken all reasonable steps to obtain the Veteran's 
available service treatment records (STRs).  All post-service VA 
and private treatment records identified by the Veteran have also 
been obtained.  The appellant has not identified any additional 
records that should be obtained prior to a Board decision.  
Therefore, VA's duty to further assist the Veteran in locating 
additional records has been satisfied.  The Veteran was afforded 
a VA examination with respect to his heart disorder in December 
2009.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 
(c)(4) (2009); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  The December 2009 VA examination report is sufficient for 
the purposes of determining service connection, as it involved a 
review of the claims folder, including STRs, and a physical 
examination of the Veteran, and also includes an etiological 
opinion with supporting rationale.  See generally Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  

As indicated above, the instant claim was remanded by the Board 
in November 2008 for additional development.  Specifically, the 
Board instructed the AOJ to submit requests to attempt to obtain 
in-service clinical treatment records, private treatment records, 
and to provide the Veteran a VA examination.  With respect to in-
service records, in October 2009, the AOJ obtained records 
related to the Veteran's treatment at West Point, and also 
received a response from the hospital at Ft. Benning that no 
records exist with respect to the Veteran.  Further, all private 
treatment records identified by the Veteran were obtained and 
associated with the claims folder, and, as noted above, he was 
provided a VA examination in December 2009.  As such, there has 
been substantial compliance with the November 2008 remand, and 
the Board may proceed with its adjudication of the instant claim.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As a final note, the RO learned that the Veteran's STRs were 
partially destroyed in the 1973 fire at the National Personnel 
Records Center (NPRC).  In a case in which a claimant's service 
records are unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the Veteran in the 
development of his claim and to provide reasons or bases for any 
adverse decision rendered without these records.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 
Vet. App. 401 (1991) (holding that the heightened duty to assist 
a Veteran in developing facts pertaining to his claim in a case 
in which STRs are presumed destroyed includes the obligation to 
search for alternative medical records).  In accordance with the 
aforementioned cases as well as Dixon v. Derwinski, 3 Vet. App. 
261 (1992), the RO informed the Veteran in that it was 
experiencing difficulty in obtaining the Veteran's STRs, and 
asked the Veteran to submit any evidence pertaining to his STRs, 
as well as to identify other possible sources of treatment 
records.  As discussed above, the Veteran identified in-service 
clinical treatment records, which the AOJ obtained in October 
2009. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic disabilities, including organic diseases of the 
heart, are presumed to have been incurred in service if manifest 
to a compensable degree within one year of discharge from 
service.  38 C.F.R. §§ 3.307, 3.309(a).  

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The Veteran maintains that he currently suffers from a chronic 
heart disorder as a direct result of his active service.  
Specifically, he asserts that he was treated for viral 
pericarditis in service, which led to his current heart disorder.

While the evidence reveals that the Veteran currently suffers 
from a heart disorder, diagnosed as atrial fibrillation and 
aortic aneurysm, the competent, probative evidence of record does 
not etiologically link the Veteran's current disability to his 
service or any incident therein.  As noted above, the Veteran's 
STRs were destroyed in the 1973 fire at the NPRC.  However, a 
December 1976 U.S. Air Force School of Aerospace Medicine 
(USAFSAM) record notes the Veteran's history of viral 
pericarditis in 1956.  This record also indicates the Veteran 
fully recovered with no subsequent complications.  As such, the 
competent evidence of record does not support a finding that the 
Veteran suffered a chronic heart disability in service.

Furthermore, there is no continuity of symptomatology in the 
instant case.  In this regard, the Veteran was found to have 
suffered an abdominal aortic aneurysm in approximately 1985, a 
period of nearly 30 years following his separation from active 
service.  See October 2000 MidOhio Cardiology treatment record.  
There is no assertion or evidence of a chronic heart disorder 
prior to this time.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the Veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).  Further, as an organic disability of 
the heart was not manifest to a degree of 10 percent within one 
year of the Veteran's discharge from active service, the 
presumption of service connection does not apply.  See 38 C.F.R. 
§§ 3.307, 3.309(a).   

As noted above, the Veteran was afforded a VA examination in 
December 2009, during which the examiner noted the Veteran's 
history of viral pericarditis and subsequent treatment.  After 
reviewing the Veteran's claims folder, including STRs of post-
service treatment, and examining the Veteran, the VA examiner 
stated that it is less likely as not that the Veteran's cardiac 
or aortic aneurysm is due to or a result of the Veteran's active 
service.  In this regard, the VA examiner noted the in-service 
viral pericarditis had fully resolved, and there is no evidence 
of permanent cardiac damage.  The VA examiner further noted that 
it would not be expected that completely resolved pericarditis 
would be responsible for the onset of atrial fibrillation after 
more than 30 years.

In sum, the Board finds that there is no evidence of a chronic 
heart disorder in service.  The threshold question therefore is 
whether there is sufficient medical evidence to establish an 
etiological link between the Veteran's current heart disorder and 
any event or injury in service.  The preponderance of the 
evidence is against this aspect of the Veteran's claim.  The 
Veteran has produced no competent evidence or medical opinion in 
support of his claim that his present aortic aneurysm and atrial 
fibrillation is the result of in-service injury or illness, and 
the length of time between his separation from active service and 
onset of his current heart disorder weighs against granting the 
Veteran's claim on both a direct and presumptive basis.

As a final note, the Board acknowledges that the Veteran himself 
has claimed his currently diagnosed heart disorder arises from 
his in-service illness.  However, the Board notes that as a 
layman, the Veteran has no competence to give a medical opinion 
on the diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay assertions 
of medical diagnosis or etiology cannot constitute evidence upon 
which to grant the claim for service connection. Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).  As such, while the Veteran is 
competent to relate observable symptoms and treatment received, 
he is not competent to render a diagnosis of a condition or 
relate such symptoms to a specific etiology.

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for a heart 
disorder, and the benefit of the doubt rule does not apply.  See 
38 U.S.C.A. § 5107 (West 2002).




ORDER

Service connection for a heart disorder, to include aortic 
aneurysm, heart damage, pericarditis and residuals of penicillin 
reaction, is denied




____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


